DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etkin et al. (US PGPub US 2020/0401938 A1, hereby referred to as “Etkin”).
Consider Claims 1 and 11. 
Etkin teaches:
1. A method of training a machine learning neural network (MLNN), the method comprising: / 11. A server computing system comprising: a processor; a non-transitory memory storing a set of instructions, the instructions when executed in the processor causing operations comprising: (Etkin: abstract, [0044]-[0045], Figure 1, [0078]-[0083], [0078] FIG. 10 depicts a block diagram illustrating a computing system 1000 consistent with some implementations of the current subject matter. Referring to FIGS. 1 and 10, the computing system 1000 can be used to implement the ontology engine 110 and/or any components therein.)
1. receiving a set of input features at respective ones of a set of input layers of the MLNN, / 11. receiving a set of input features at respective ones of a set of input layers of the MLNN, (Etkin: [0040]-[0041], [0042] Furthermore, for each neural circuit, a reverse inference model (e.g., a multilayer neural network classifier) may be fit on the training set to predict the occurrence of mental function terms based on the occurrence of various brain structures. [0043] The optimal number of mental function terms for each neural circuit may be selected to maximize validation set performance averaged between the forward inference model and the reverse inference model.)
1. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; / 11. 11. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; (Etkin: [0044] [0045] Referring again to FIG. 1, the ontology engine 110 may be configured to generate, based at least on a corpus 125 stored at the data store 120, a data-driven ontology mapping structures to functions. For example, the data-driven ontology includes a plurality of domains, each of which corresponding to a neural circuit including one or more brain structures and including one or more terms corresponding to the mental function terms associated with the neural circuit. In some example embodiments, the ontology engine 110 may apply the data-driven ontology in order to phenotype an electronic medical record including textual data describing diagnoses, encounters, procedures, laboratory finding, and/or the like. For instance, the phenotypes for the electronic medical record may correspond to the domains included in the data-driven ontology that are determined to most align with the contents of the electronic medical record. These phenotypes may be used to predict a clinical outcome for a patient associated with the electronic medical record including, for example, a duration of hospital stay, a quantity of emergency room (ER) visits, a quantity of office visits, healthcare cost, prescriptions, refills, comorbid conditions, and/or the like.)
1. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, / 11. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, (Etkin: [0049], [0055], [0063] Referring again to FIG. 4, the first notable difference is that the ontology derived by the ontology engine 110 may offer novel combinations of emotional and cognitive terms in its domains for Memory and Reaction Time, which each relate to several domains in the expert-determined frameworks. Likewise, the domain in the expert-determined framework for Cognitive Systems may relate strongly to both Vision and Manipulation in the ontology generated by the ontology engine 110, indicating that further functional specification may be warranted in expert-determined frameworks. While the Reward domain of the ontology is similar to a single expert-determined domain for Positive Valence at the FDR<0.05 threshold, the Reward circuitry may be defined more specifically by frontomedial regions and the nucleus accumbens. Finally, the ontological domain for Language lacks above-threshold similarity with expert-determined 
frameworks, implying that it has been largely omitted from characterizations of brain function and mental illness in the expert-determined frameworks.)
1. the set of intermediate layers being configured in accordance with an initial matrix of weights; / 11. the set of intermediate layers being configured in accordance with an initial matrix of weights; (Etkin: [0050] the machine learning controller 114 may identify links between the terms describing mental functions and the corresponding brain structures based on their co-occurrences across the training set. The machine learning controller 114 may reweigh! co-occurrence values by pointwise mutual information (PMI) in order to emphasize correlation between brain structure and mental function instead of the frequency the corresponding textual data and/or structural data in the corpus [0051] The machine learning controller 114 may determine the brain structures that support distinctive sets of mental functions by applying a clustering technique, such as k-means clustering, to group the brain structures by their PMI-weighted co-occurrences with mental function terms, for example, over a range of k values (e.g., 2 to 25). Moreover, the machine learning controller 114 may further identify the mental functions that are best representative of each brain structure based on prevalence rates across the corpus 125 at least because PMI gives high weight to connections that are specific but not necessarily common.)
1. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification / 11. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification (Etkin [0054] To further illustrate, FIG. 2A depicts an example of a process for generating an ontology that maps brain structures to mental functions, in accordance with some example embodiments. In the example shown in FIG. 2, 114 the ontology engine 110, for example, the machine learning controller 114, may cluster 114 brain structures by applying a k-means clustering algorithm (or another clustering algorithm) according to their co-occurrences with 1,683 terms for mental functions. The co-occurrence matrix may be weighted by pointwise mutual information (PMI) values before the top 25 terms for mental functions are assigned to the neural structure including each brain structure based on the point-biserial correlation (rpb) of their binarized occurrences with the centroid of occurrences across structures.)
1. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states. / 11. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states. (Etkin: [0057] The domains that form the ontology generated by the ontology engine 110 may be compared to the mental functions (and/or dysfunctions) identified in conventional expert-determined knowledge frameworks. In order to perform this comparison, expert determined frameworks for brain function (e.g., Research Domain Criteria (RDoC)) and psychiatric illness (e.g., Diagnostic and Statistical Manual (DSM)) may be mapped in a top-down fashion beginning with their terms for mental functions and dysfunction. As shown in FIG. 3A, one or more natural language processing (NPL) techniques may be applied to translate the language of the frameworks into the language of the human neuroimaging literature, and the resulting list of terms corresponding to mental functions may be mapped onto neural circuits containing one or more brain structures.)

Consider Claims 4 and 14. 
Etkin teaches:
4. The method of claim 1 wherein the input feature data includes at least one of image data, parametric measurement text data and a combination thereof. / 14. The server computing system of claim 11 wherein the input feature data includes at least one of image data, parametric measurement text data and a combination thereof. (Etkin: [0045], Referring again to FIG. 1, the ontology engine 110 may be configured to generate, based at least on a corpus 125 stored at the data store 120, a data-driven ontology mapping structures to functions. For example, the data-driven ontology include a plurality of domains, each of which corresponding to a neural circuit including one or more brain structures and including one or more terms corresponding to the mental function terms associated with the neural circuit. In some example embodiments, the ontology engine 110 may apply the data-driven ontology in order to phenotype an electronic medical record including textual data describing diagnoses, encounters, procedures, laboratory finding, and/or the like.)

Consider Claims 6 and 16. 
Etkin teaches:
6. The method of claim 1 wherein the data qualification threshold relates to at least one of a data source category, a time proximity of data collection, a data density and a confidence level associated with the input feature data provided to the set of input layers. / 16. The server computing system of claim 11 wherein the data qualification threshold relates to at least one of a data source category, a time proximity of data collection, a data density and a confidence level associated with the input feature data provided to the set of input layers. (Etkins: [0056] The shaded areas around markers represent 95% confidence intervals computed by resampling the articles in the validation set with replacement over 1,000 iterations. The dashed line represents the mean of null distributions generated by shuffling true labels for the validation set articles over 1,000 iterations, and the surrounding shaded area is the 95% confidence interval. [0057] The domains that form the ontology generated by the ontology engine 110 may be compared to the mental functions (and/or dysfunctions) identified in conventional expert-determined knowledge frameworks.)

Consider Claims 5 and 15. 
Etkin teaches:
5. The method of claim 4 further comprising deploying the MLNN as a trained MLNN upon producing a predetermined threshold percentage value of reduction in a number of false positive patient diagnostic states associated with the initial matrix of weights. / 15. The server computing system of claim 11, the instructions when executed in the processor causing operations further comprising deploying the MLNN as a trained MLNN upon producing a predetermined threshold percentage value of reduction in a number of false positive patient diagnostic states associated with the initial matrix of weights. (Etkins: [0051] The machine learning controller 114 may determine the brain structures that support distinctive sets of mental functions by applying a clustering technique, such as k-means clustering, to group the brain structures by their PMI-weighted co-occurrences with mental function terms, for example, over a range of k values (e.g., 2 to 25). Moreover, the machine learning controller 114 may further identify the mental functions that are best representative of each brain structure based on prevalence rates across the corpus 125 at least because PMI gives high weight to connections that are specific but not necessarily common. [0056] The shaded areas around markers represent 95% confidence intervals computed by resampling the articles in the validation set with replacement over 1,000 iterations. The dashed line represents the mean of null distributions generated by shuffling true labels for the validation set articles over 1,000 iterations, and the surrounding shaded area is the 95% confidence interval. [0057] The domains that form the ontology generated by the ontology engine 110 may be compared to the mental functions (and/or dysfunctions) identified in conventional expert-determined knowledge frameworks.)

Claims 1 and 11 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (G. Liang, H. Hong, W. Xie and L. Zheng, "Combining Convolutional Neural Network With Recursive Neural Network for Blood Cell Image Classification," in IEEE Access, vol. 6, pp. 36188-36197, 2018, doi: 10.1109/ACCESS.2018.2846685.).
Consider Claims 1 and 11. 
Liang teaches: 
1. A method of training a machine learning neural network (MLNN), the method comprising: / 11. A server computing system comprising: a processor; a non-transitory memory storing a set of instructions, the instructions when executed in the processor causing operations comprising: (Liang: abstract Specifically, we combined the CNN and RNN in order to propose the CNNRNN framework that can deepen the understanding of image content and learn the structured features of images and to begin end-to-end training of big data in medical image analysis. In particular, we apply the transfer learning method to transfer the weight parameters that were pre-trained on the ImageNet dataset to the CNN section and adopted a custom loss function to allow our network to train and converge faster and with more accurate weight parameters. Experimental results show that compared with the other CNN models such as Reset and Inception V3, our proposed network model is more accurate and efficient in classifying blood cell images.)
1. receiving a set of input features at respective ones of a set of input layers of the MLNN, / 11. receiving a set of input features at respective ones of a set of input layers of the MLNN, (Liang: page 36190 column 2 section III Methods, The CNN layer learns low-level translation invariant features and then uses it as input to multiple fixed-tree RNNs to form higher order features. RNNs can be seen as combining convolution and pooling into one efficient, hierarchical operation. Inspired by these works, we combined the use of both CNN and RNN frameworks for the classification of blood cell images. We termed the model proposed in this paper as CNN-RNN. The model architecture is shown in Figure 2.)
1. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; / 11. 11. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; (Liang: page 36191 section III Methods, column 1, Figure 2, Inspired by these works, we combined the use of both CNN and RNN frameworks for the classification of blood cell images. We termed the model proposed in this paper as CNN-RNN. The model architecture is shown in Figure 2. The proposed method includes a training phase and a testing phase. During the training phase, our CNN model was first pre-trained on the ImageNet dataset and data pre-processed techniques were applied to the blood cell dataset. Next, a transmission learning technique is applied so that pre-trained network parameters are used to initialize a new CNN. Then all CNN layers are frozen and the RNN model is trained. After the training is completed, the CNN model is thawed and the entire CNN-RNN model is trained. At the same time, neural network attention mechanisms are used to merge both features arising from the CNN and RNN. In the testing phase, the pre-processed test images are input into the ne-tuned CNN-RNN model, and the classification
results are obtained through the SoftMax layer.) 
1. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, the set of intermediate layers being configured in accordance with an initial matrix of weights;/ 11. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, the set of intermediate layers being configured in accordance with an initial matrix of weights; (Liang: page 36192 C. MODEL Our model consists of the following parts: Pre-trained convolutional neural network layer, RNN layer, Merge layer, and fully connected layer with SoftMax output. The overall framework of the model is shown in Figure 2.) 
1. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification / 11. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification (Liang: page 36192, 1) PRE-TRAINED CONVOLUTIONAL NEURAL NETWORK LAYER We use the weight parameters obtained by pre-training on the ImageNet dataset as the initialization weights of our CNN model. Convolutional neural networks include convolutional layer and pooling layer. 4) RNN LAYER Both RNN and CNN include an input layer, a hidden layer, and an output layer. The connection of these hidden layers is the most important feature of RNN. The input layer nodes and the hidden layer nodes are connected with each other, and the hidden layer is output to the output layer. The node output information returns to the hidden layer node again, and can even include the hidden layer adjacent nodes to each other.)
1. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states. / 11. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states.  (Liang: 5) MERGE LAYER The merge layer function is to use a specific method to merge the features extracted from the CNN and the features obtained from the RNN. The merge layer function is to use a specific method to merge the features extracted from the CNN and the features obtained from the RNN. 6) FULLY CONNECTED LAYER WITH SOFTMAX OUTPUT After the features generated by the RNN are merged with the features generated by the CNN, they are passed to the fully connected Softmax layer, the output of which is the probability distribution of all classes. In addition, we use the cross-entropy as a loss function to measure the difference between the actual output and the target output.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Etkin et al. (US PGPub US 2020/0401938 A1, hereby referred to as “Etkin”), in view of Summers et al. (US Patent US 8,023,710 B2), hereby referred to as “Summers”. 
Consider Claims 7 and 17. 
Etkin teaches:
1. A method of training a machine learning neural network (MLNN), the method comprising: / 11. A server computing system comprising: a processor; a non-transitory memory storing a set of instructions, the instructions when executed in the processor causing operations comprising: (Etkin: abstract, [0044]-[0045], Figure 1, [0078]-[0083], [0078] FIG. 10 depicts a block diagram illustrating a computing system 1000 consistent with some implementations of the current subject matter. Referring to FIGS. 1 and 10, the computing system 1000 can be used to implement the ontology engine 110 and/or any components therein.)
1. receiving a set of input features at respective ones of a set of input layers of the MLNN, / 11. receiving a set of input features at respective ones of a set of input layers of the MLNN, (Etkin: [0040]-[0041], [0042] Furthermore, for each neural circuit, a reverse inference model (e.g., a multilayer neural network classifier) may be fit on the training set to predict the occurrence of mental function terms based on the occurrence of various brain structures. [0043] The optimal number of mental function terms for each neural circuit may be selected to maximize validation set performance averaged between the forward inference model and the reverse inference model.)
1. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; / 11. 11. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; (Etkin: [0044] [0045] Referring again to FIG. 1, the ontology engine 110 may be configured to generate, based at least on a corpus 125 stored at the data store 120, a data-driven ontology mapping structures to functions. For example, the data-driven ontology include a plurality of domains, each of which corresponding to a neural circuit including one or more brain structures and including one or more terms corresponding to the mental function terms associated with the neural circuit. In some example embodiments, the ontology engine 110 may apply the data-driven ontology in order to phenotype an electronic medical record including textual data describing diagnoses, encounters, procedures, laboratory finding, and/or the like. For instance, the phenotypes for the electronic medical record may correspond to the domains included in the data-driven ontology that are determined to most align with the contents of the electronic medical record. These phenotypes may be used to predict a clinical outcome for a patient associated with the electronic medical record including, for example, a duration of hospital stay, a quantity of emergency room (ER) visits, a quantity of office visits, healthcare cost, prescriptions, refills, comorbid conditions, and/or the like.)
1. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, / 11. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, (Etkin: [0049], [0055], [0063] Referring again to FIG. 4, the first notable difference is that the ontology derived by the ontology engine 110 may offer novel combinations of emotional and cognitive terms in its domains for Memory and Reaction Time, which each relate to several domains in the expert-determined frameworks. Likewise, the domain in the expert-determined framework for Cognitive Systems may relate strongly to both Vision and Manipulation in the ontology generated by the ontology engine 110, indicating that further functional specification may be warranted in expert-determined frameworks. While the Reward domain of the ontology is similar to a single expert-determined domain for Positive Valence at the FDR<0.05 threshold, the Reward circuitry may be defined more specifically by frontomedial regions and the nucleus accumbens. Finally, the ontological domain for Language lacks above-threshold similarity with expert-determined 
frameworks, implying that it has been largely omitted from characterizations of brain function and mental illness in the expert-determined frameworks.)
1. the set of intermediate layers being configured in accordance with an initial matrix of weights; / 11. the set of intermediate layers being configured in accordance with an initial matrix of weights; (Etkin: [0050] the machine learning controller 114 may identify links between the terms describing mental functions and the corresponding brain structures based on their co-occurrences across the training set. The machine learning controller 114 may reweigh! co-occurrence values by pointwise mutual information (PMI) in order to emphasize correlation between brain structure and mental function instead of the frequency the corresponding textual data and/or structural data in the corpus [0051] The machine learning controller 114 may determine the brain structures that support distinctive sets of mental functions by applying a clustering technique, such as k-means clustering, to group the brain structures by their PMI-weighted co-occurrences with mental function terms, for example, over a range of k values (e.g., 2 to 25). Moreover, the machine learning controller 114 may further identify the mental functions that are best representative of each brain structure based on prevalence rates across the corpus 125 at least because PMI gives high weight to connections that are specific but not necessarily common.)
1. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification / 11. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification (Etkin [0054] To further illustrate, FIG. 2A depicts an example of a process for generating an ontology that maps brain structures to mental functions, in accordance with some example embodiments. In the example shown in FIG. 2, 114 the ontology engine 110, for example, the machine learning controller 114, may cluster 114 brain structures by applying a k-means clustering algorithm (or another clustering algorithm) according to their co-occurrences with 1,683 terms for mental functions. The co-occurrence matrix may be weighted by pointwise mutual information (PMI) values before the top 25 terms for mental functions are assigned to the neural structure including each brain structure based on the point-biserial correlation (rpb) of their binarized occurrences with the centroid of occurrences across structures.)
1. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states. / 11. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states. (Etkin: [0057] The domains that form the ontology generated by the ontology engine 110 may be compared to the mental functions (and/or dysfunctions) identified in conventional expert-determined knowledge frameworks. In order to perform this comparison, expert determined frameworks for brain function (e.g., Research Domain Criteria (RDoC)) and psychiatric illness (e.g., Diagnostic and Statistical Manual (DSM)) may be mapped in a top-down fashion beginning with their terms for mental functions and dysfunction. As shown in FIG. 3A, one or more natural language processing (NPL) techniques may be applied to translate the language of the frameworks into the language of the human neuroimaging literature, and the resulting list of terms corresponding to mental functions may be mapped onto neural circuits containing one or more brain structures.)
Etkins does not teach the features from claims 7 and 17. 
Summers teaches: 
1. A method comprising: / 11. A server computing system comprising: a processor; a non-transitory memory storing a set of instructions, the instructions when executed in the processor causing operations comprising: (Summers: column 3 lines column 4 lines 17-45, FIG. 1 shows an exemplary system 100 configured to determine whether a polyp candidate is a polyp. In the example, a three-dimensional digital representation for a polyp candidate 112 is processed by software 122, which outputs an indication 182 of whether the polyp candidate is a polyp. FIG. 2 is a flowchart of an exemplary method 200 of processing a three-dimensional representation of a polyp candidate to output an indication of whether a polyp candidate is a false positive. The method 200 can be implemented, for example, in a system such as that shown in FIG. 1. )
1. receiving a set of input features at respective ones of a processing system, / 11. receiving a set of input features at a computing system, (Summers: column 6 lines 1-20, FIG. 3 shows an exemplary system 300 configured to generate a two-dimensional representation 332 of a polyp candidate and determine whether the polyp is a polyp candidate is a polyp. The system receives a three-dimensional digital representation 312 of a polyp candidate as input. A two-dimensional representation generator 322 is configured to generate a two-dimensional representation 332 of the polyp candidate depicted in the three-dimensional representation 312. A two-dimensional image processor 342 is configured to output an indication 382 of whether the polyp candidate is a polyp)
1. the computing system implemented in a processor and, each of the set of input features being associated with input feature data of a patient medical condition; / 11. 11. the set of input features being associated with input feature data of a patient medical condition; (Summers: column 6 lines 20-40, FIG. 4 shows an exemplary method 400 of generating a two-dimensional representation of a polyp candidate and determining whether the polyp candidate is a polyp. The method 400 can be implemented, for example, by a system such as that shown in FIG. 3. At 410 a three-dimensional digital representation for a polyp candidate is received. At 440, a two-dimensional representation for the polyp candidate is generated) 
7. The method of claim 1 wherein the supervised classification comprises identifying one of a positive and a negative patient diagnostic state. / 17. The server computing system of claim 11 wherein the supervised classification comprises identifying one of a positive and a negative patient diagnostic state. (Summers: column 5 lines 26-40, In any of the examples herein, software can determine whether a polyp candidate is a polyp. Such a scenario can alternatively be described as determining whether a polyp candidate is a false positive, determining whether the polyp candidate is a true positive, determining whether the polyp candidate is a true polyp, determining whether the polyp candidate is a true negative, classifying the polyp candidate, and the like. column 8 lines 1-16, FIG. 8 is a flowchart of an exemplary method 800 of extracting image features for a polyp candidate and indicating whether the polyp candidate is a false positive. The method 800 can be implemented, for example, by a system such as that shown in FIG. 7)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Etkins with the teachings of Summers as they are both directed towards the use of computer automated diagnostic systems for clinical use. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Etkins with the teachings of Summers to utilize a known clinical technique for anomaly classification that is already leveraged in medical imaging analysis. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Etkins, while the teaching of Summers continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of more accurately categorizing and diagnosing medical anomalies. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Consider Claims 8 and 18. 
The combination of Etkin and Summers teaches: 
8. The method of claim 7 wherein the supervised classification is based at least on part on disease management analytic data associated with a plurality of patient diagnostic states. / 18. The server computing system of claim 11 wherein the supervised classification is based at least on part on disease management analytic data associated with a plurality of patient diagnostic states. (Summers: column 5 lines 26-40, In any of the examples herein, software can determine whether a polyp candidate is a polyp. Such a scenario can alternatively be described as determining whether a polyp candidate is a false positive, determining whether the polyp candidate is a true positive, determining whether the polyp candidate is a true polyp, determining whether the polyp candidate is a true negative, classifying the polyp candidate, and the like. column 8 lines 1-16, FIG. 8 is a flowchart of an exemplary method 800 of extracting image features for a polyp candidate and indicating whether the polyp candidate is a false positive. The method 800 can be implemented, for example, by a system such as that shown in FIG. 7; Etkins: [0069] In some example embodiments, the ontology generated by the ontology engine 110 may be applied to one or more electronic medical records. Each electronic medical record may include textual data describing diagnoses, encounters, procedures, laboratory finding, and/or the like. The ontology may be applied to phenotype the electronic medical record of a patient including by quantitatively rating the medical record along various domains of the ontology (e.g., emotion, retrieval, language, arousal, movement, and/or the like). As used herein, phenotyping an electronic medical record may include determining, based on the content of the electronic medical record, one or more observable characteristics of the patient associated with the electronic medical record)

Consider Claims 9 and 19. 
The combination of Etkin and Summers teaches: 
9. The method of claim 7 wherein the patient diagnostic states include a readmission prediction pertaining to one of a medical condition and a disease. / 19. The server computing system of claim 18 wherein at least one of the plurality of patient diagnostic states include a readmission prediction pertaining to one of a medical condition and a disease. (Summers: column 5 lines 26-40, In any of the examples herein, software can determine whether a polyp candidate is a polyp. Such a scenario can alternatively be described as determining whether a polyp candidate is a false positive, determining whether the polyp candidate is a true positive, determining whether the polyp candidate is a true polyp, determining whether the polyp candidate is a true negative, classifying the polyp candidate, and the like. column 8 lines 1-16, FIG. 8 is a flowchart of an exemplary method 800 of extracting image features for a polyp candidate and indicating whether the polyp candidate is a false positive. The method 800 can be implemented, for example, by a system such as that shown in FIG. 7; Etkins: [0069] In some example embodiments, the ontology generated by the ontology engine 110 may be applied to one or more electronic medical records. Each electronic medical record may include textual data describing diagnoses, encounters, procedures, laboratory finding, and/or the like. The ontology may be applied to phenotype the electronic medical record of a patient including by quantitatively rating the medical record along various domains of the ontology (e.g., emotion, retrieval, language, arousal, movement, and/or the like). As used herein, phenotyping an electronic medical record may include determining, based on the content of the electronic medical record, one or more observable characteristics of the patient associated with the electronic medical record)

Consider Claims 10 and 20. 
Claims 10 and 20 are rejected over the combination of Etkins and Summers, for the same reason as Claims 7 and 17 above. 
The combination of Etkin and Summers teaches: 
10. The method of claim 1 wherein the method comprises a first MLNN training iteration and further comprising at least a second MLNN training iteration that includes re-connecting at least one of the remainder input layers to the intermediate layers, responsive to a data density threshold being reached for the at least one of the remainder input layers. / 20. The server computing system of claim 11 wherein the method comprises a first MLNN training iteration and further comprising at least a second MLNN training iteration that includes re-connecting at least one of the remainder input layers to the intermediate layers, responsive to a data density threshold being reached for the at least one of the remainder input layers. (Etkin [0054] To further illustrate, FIG. 2A depicts an example of a process for generating an ontology that maps brain structures to mental functions, in accordance with some example embodiments. In the example shown in FIG. 2, 114 the ontology engine 110, for example, the machine learning controller 114, may cluster 114 brain structures by applying a k-means clustering algorithm (or another clustering algorithm) according to their co-occurrences with 1,683 terms for mental functions. The co-occurrence matrix may be weighted by pointwise mutual information (PMI) values before the top 25 terms for mental functions are assigned to the neural structure including each brain structure based on the point-biserial correlation (rpb) of their binarized occurrences with the centroid of occurrences across structures. Summers: column 20 lines 1-24, FIG. 28 shows two ROC curves, where the red (top) curve is for Implementation C and the blue (bottom) curve is for Implementation 8.FIG. 29 shows all four true polyp images 2900 in the data set that had scores lower than 0.5 in the cross-validation for Implementation C. There were nine polyps with scores lower than 0.5 for Implementation 8. The result for Implementation Cat a classification threshold of0.5 produced a sensitivity of 95.7% (missing 4 polyps) and a specificity of70.7%. However, if the threshold were relaxed to 0.485, we obtained a sensitivity of 96.4% (missing I polyp) and a specificity of 69.1%. This means that we can reduce false positives by 69.1 %, excluding 348 from the492 false positives, with a cost of 1 missed true polyp.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Etkins with the teachings of Summers as they are both directed towards the use of computer automated diagnostic systems for clinical use. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Etkins with the teachings of Summers to utilize a known clinical technique for anomaly classification that is already leveraged in medical imaging analysis. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Etkins, while the teaching of Summers continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of more accurately categorizing and diagnosing medical anomalies. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 1, 7 and 11, 17 are further rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al. (G. Liang, H. Hong, W. Xie and L. Zheng, "Combining Convolutional Neural Network With Recursive Neural Network for Blood Cell Image Classification," in IEEE Access, vol. 6, pp. 36188-36197, 2018, doi: 10.1109/ACCESS.2018.2846685.), in view of Summers et al. (US Patent US 8,023,710 B2), hereby referred to as “Summers”. 
Consider Claims 1,7 and 11,17. 
Liang teaches: 
1. A method of training a machine learning neural network (MLNN), the method comprising: / 11. A server computing system comprising: a processor; a non-transitory memory storing a set of instructions, the instructions when executed in the processor causing operations comprising: (Liang: abstract Specifically, we combined the CNN and RNN in order to propose the CNNRNN framework that can deepen the understanding of image content and learn the structured features of images and to begin end-to-end training of big data in medical image analysis. In particular, we apply the transfer learning method to transfer the weight parameters that were pre-trained on the ImageNet dataset to the CNN section and adopted a custom loss function to allow our network to train and converge faster and with more accurate weight parameters. Experimental results show that compared with the other CNN models such as Reset and Inception V3, our proposed network model is more accurate and efficient in classifying blood cell images.)
1. receiving a set of input features at respective ones of a set of input layers of the MLNN, / 11. receiving a set of input features at respective ones of a set of input layers of the MLNN, (Liang: page 36190 column 2 section III Methods, The CNN layer learns low-level translation invariant features and then uses it as input to multiple fixed-tree RNNs to form higher order features. RNNs can be seen as combining convolution and pooling into one efficient, hierarchical operation. Inspired by these works, we combined the use of both CNN and RNN frameworks for the classification of blood cell images. We termed the model proposed in this paper as CNN-RNN. The model architecture is shown in Figure 2.)
1. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; / 11. 11. the MLNN implemented in a processor and comprising an output layer interconnected to the set of input layers via a set of intermediate layers, each of the set of input features being associated with input feature data of a patient medical condition; (Liang: page 36191 section III Methods, column 1, Figure 2, Inspired by these works, we combined the use of both CNN and RNN frameworks for the classification of blood cell images. We termed the model proposed in this paper as CNN-RNN. The model architecture is shown in Figure 2. The proposed method includes a training phase and a testing phase. During the training phase, our CNN model was first pre-trained on the ImageNet dataset and data pre-processed techniques were applied to the blood cell dataset. Next, a transmission learning technique is applied so that pre-trained network parameters are used to initialize a new CNN. Then all CNN layers are frozen and the RNN model is trained. After the training is completed, the CNN model is thawed and the entire CNN-RNN model is trained. At the same time, neural network attention mechanisms are used to merge both features arising from the CNN and RNN. In the testing phase, the pre-processed test images are input into the ne-tuned CNN-RNN model, and the classification
results are obtained through the SoftMax layer.) 
1. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, the set of intermediate layers being configured in accordance with an initial matrix of weights;/ 11. selecting, responsive to a data qualification threshold level being reached, a subset of the set of input layers while deactivating from the intermediate layers, a remainder of the set of input layers, the set of intermediate layers being configured in accordance with an initial matrix of weights; (Liang: page 36192 C. MODEL Our model consists of the following parts: Pre-trained convolutional neural network layer, RNN layer, Merge layer, and fully connected layer with SoftMax output. The overall framework of the model is shown in Figure 2.) 
1. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification / 11. and training the MLNN in accordance with the subset of input layers based at least in part upon adjusting the initial matrix of weights in accordance with a supervised classification (Liang: page 36192, 1) PRE-TRAINED CONVOLUTIONAL NEURAL NETWORK LAYER We use the weight parameters obtained by pre-training on the ImageNet dataset as the initialization weights of our CNN model. Convolutional neural networks include convolutional layer and pooling layer. 4) RNN LAYER Both RNN and CNN include an input layer, a hidden layer, and an output layer. The connection of these hidden layers is the most important feature of RNN. The input layer nodes and the hidden layer nodes are connected with each other, and the hidden layer is output to the output layer. The node output information returns to the hidden layer node again, and can even include the hidden layer adjacent nodes to each other.)
1. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states. / 11. that provides, via the output layer, a patient diagnostic state output as one of a positive and a negative patient diagnostic states.  (Liang: 5) MERGE LAYER The merge layer function is to use a specific method to merge the features extracted from the CNN and the features obtained from the RNN. The merge layer function is to use a specific method to merge the features extracted from the CNN and the features obtained from the RNN. 6) FULLY CONNECTED LAYER WITH SOFTMAX OUTPUT After the features generated by the RNN are merged with the features generated by the CNN, they are passed to the fully connected Softmax layer, the output of which is the probability distribution of all classes. In addition, we use the cross-entropy as a loss function to measure the difference between the actual output and the target output.)
Liang does not teach the features from claims 7 and 17. 
Summers teaches: 
1. A method comprising: / 11. A server computing system comprising: a processor; a non-transitory memory storing a set of instructions, the instructions when executed in the processor causing operations comprising: (Summers: column 3 lines column 4 lines 17-45, FIG. 1 shows an exemplary system 100 configured to determine whether a polyp candidate is a polyp. In the example, a three-dimensional digital representation for a polyp candidate 112 is processed by software 122, which outputs an indication 182 of whether the polyp candidate is a polyp. FIG. 2 is a flowchart of an exemplary method 200 of processing a three-dimensional representation of a polyp candidate to output an indication of whether a polyp candidate is a false positive. The method 200 can be implemented, for example, in a system such as that shown in FIG. 1. )
1. receiving a set of input features at respective ones of a processing system, / 11. receiving a set of input features at a computing system, (Summers: column 6 lines 1-20, FIG. 3 shows an exemplary system 300 configured to generate a two-dimensional representation 332 of a polyp candidate and determine whether the polyp is a polyp candidate is a polyp. The system receives a three-dimensional digital representation 312 of a polyp candidate as input. A two-dimensional representation generator 322 is configured to generate a two-dimensional representation 332 of the polyp candidate depicted in the three-dimensional representation 312. A two-dimensional image processor 342 is configured to output an indication 382 of whether the polyp candidate is a polyp)
1. the computing system implemented in a processor and, each of the set of input features being associated with input feature data of a patient medical condition; / 11. 11. the set of input features being associated with input feature data of a patient medical condition; (Summers: column 6 lines 20-40, FIG. 4 shows an exemplary method 400 of generating a two-dimensional representation of a polyp candidate and determining whether the polyp candidate is a polyp. The method 400 can be implemented, for example, by a system such as that shown in FIG. 3. At 410 a three-dimensional digital representation for a polyp candidate is received. At 440, a two-dimensional representation for the polyp candidate is generated) 
7. The method of claim 1 wherein the supervised classification comprises identifying one of a positive and a negative patient diagnostic state. / 17. The server computing system of claim 11 wherein the supervised classification comprises identifying one of a positive and a negative patient diagnostic state. (Summers: column 5 lines 26-40, In any of the examples herein, software can determine whether a polyp candidate is a polyp. Such a scenario can alternatively be described as determining whether a polyp candidate is a false positive, determining whether the polyp candidate is a true positive, determining whether the polyp candidate is a true polyp, determining whether the polyp candidate is a true negative, classifying the polyp candidate, and the like. column 8 lines 1-16, FIG. 8 is a flowchart of an exemplary method 800 of extracting image features for a polyp candidate and indicating whether the polyp candidate is a false positive. The method 800 can be implemented, for example, by a system such as that shown in FIG. 7)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Liang with the teachings of Summers as they are both directed towards the use of computer automated diagnostic systems for clinical use. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Liang with the teachings of Summers to utilize a known clinical technique for anomaly classification that is already leveraged in medical imaging analysis. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Liang, while the teaching of Summers continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of more accurately categorizing and diagnosing medical anomalies. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 2-3, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 and 12-13  are not rejected because the prior art fails to teach the method of Claim 2 and the system of Claim 12, which specifically comprises the following features in combination with other recited limitations: 
2. The method of claim 1 wherein adjusting comprises recursively adjusting the initial matrix of weights by backpropogation in diminishment of a number of false positive patient diagnostic states rendered at the output layer. / 12. The server computing system of claim 11 wherein adjusting comprises recursively adjusting the initial matrix of weights by backpropogation in diminishment of a number of false positive patient diagnostic states rendered at the output layer.
3. The method of claim 2 wherein diminishment of the number of false positive patient diagnostic states proceeds, based on the recursively adjusting, in accordance with diminishment of an error matrix computed at the output layer of the neural network. / 13. The server computing system of claim 12 wherein diminishment of the number of false positive patient diagnostic states proceeds, based on the recursively adjusting, in accordance with diminishment of an error matrix computed at the output layer of the neural network.
Claim 3 is dependent upon Claim 2, and Claim 13 is dependent upon Claim 12, respectively, and are also objected for the same grounds of reasoning as presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

June 12, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662